Title: To Thomas Jefferson from Henry Dearborn, 11 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Febry. 11th. 1807
                        
                        Lt. Pikes Journal has been printed & ready for delivery for some time, and I have been in daily expectation
                            of receiving the maps from Philadelphia. I have this day written again for them.—one dozn. copies of the Journal accompany
                            this.
                   from, Sir your Obedt. Servt.
                        
                            H. Dearborn
                            
                        
                    